Citation Nr: 1634658	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an             October 2008 rating decision of the Department of Veterans Affairs (VA)          Regional Office (RO) in St. Petersburg, Florida.    

A March 2014 Board decision granted service connection for skin cancer, and remanded the claims for an increased rating for left ear hearing loss, and service connection for right ear hearing loss to the Agency of Original Jurisdiction (AOJ).  

An August 2014 RO rating decision granted service connection for right ear hearing loss.  A Supplemental Statement of the Case (SSOC) that month likewise denied the claim for increased rating, left ear hearing loss.   


FINDING OF FACT

In August 2014, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement to an increased rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In an August 18, 2014, VA form entitled "Appeals Satisfaction Notice" the Veteran indicated that he was "satisfied [based on the August 2014 RO rating decision] and wish[ed] to withdraw any remaining issues that have been remanded" by the Board. The only remaining issue at that time was entitlement to an increased rating for left ear hearing loss.
Accordingly, the Board finds that the appeal of this issue was withdrawn, and the Board does not have jurisdiction to review this appellate claim, and it is dismissed.



ORDER

The appeal with regard to the claim of entitlement to an increased rating for left ear hearing loss is dismissed.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


